PER CURIAM.
The appeal is now before us on ap-pellee’s motion to dismiss. At oral argument, the attorney for the appellant conceded that the appeal had been improvidently lodged in this Court. The motion to dismiss is construed as a motion to transfer. As so construed the motion is granted and all briefs, records and other papers, including the notice of appeal, shall, within five days after the filing of this order, be transferred to the Circuit Court, Second Judicial Circuit of Florida for appropriate consideration and disposition in the exercise of its appellate jurisdiction.
It is so ordered.
ROBERTS, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ-, concur.